DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.         The present office action is made in response to the amendment filed by applicant on 6/2/2021. It is noted that in the amendment, applicant has made changes to the drawings, the specification and the claims.
A) Regarding to the drawings, applicant has submitted a replacement sheet contained corrected figure 3;
B) Regarding to the specification, applicant has made changes to the Summary and added some new paragraphs to page 15 of the specification; and
C) Regarding to the claims, applicant has amended claims 1-4, 6 and 18. There is not any claim being added into or canceled from the application. The pending claims are claims 1-20.
3.	A review of the amendment filed by applicant on 6/2/2021 has resulted that the amendments to the drawings and the claims have been entered; however, the amendments to the specification has NOT been entered because the amendments to the specification does not comply with the requirements of rule 37 CFR 1.121 for the following reasons.
First, applicant has requested to delete the originally filed Summary and replace the originally filed Summary with a new Summary, see amendment in page 2. Such request does not comply with the requirement of the rule 37 CFR 1.121. Applicant should note that the replacement paragraph/section must be a marked-up version showing the changes. (Examiner’s emphasis);
the new paragraph/section must not be underlined. (Examiner’s emphasis).
Response to Arguments
4.	The amendments to the drawings, the specification and the claims as provided in the amendment of 6/2/2021, and applicant's arguments provided in the mentioned amendment, pages 12-19, have been fully considered and yielded the following conclusions.
A) Regarding to the objections to the drawings as set forth in the office action of 12/15/2020, the amendments to the drawings as provided in the amendment of 6/2/2021, and applicant’s arguments provided in the mentioned amendment, page 12, have been fully considered and are sufficient to overcome the objections to the drawings. Thus, the objections to the drawings are now withdrawn.
B) Regarding to the objections to the specification as set forth in the office action of 12/15/2020, the amendments to the specification as provided in the amendment of 6/2/2021, and applicant’s arguments provided in the mentioned amendment, pages 12-13, have been fully considered and are not sufficient to overcome the objections to the specification. 
The reason is that the amendments to the specification has NOT been entered because the changes to the specification does not comply with the requirements of rule 37 CFR 1.121. See element (3) as provided above. Thus, the objections to the specification is still maintained in the present office action.

D) Regarding to the rejection of claims 1-8 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the office action of 12/15/2020, the amendments to the claims as provided in the amendment of 6/2/2021, and applicant’s arguments provided in the mentioned amendment, pages 13-14, have been fully considered and are sufficient to overcome the rejections to the claims. Thus, the rejections to the claims are now withdrawn.
E) Regarding to the rejection of claims 1-8 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 12/15/2020, the amendments to the claims as provided in the amendment of 6/2/2021, and applicant’s arguments provided in the mentioned amendment, page 14, have been fully considered and are sufficient to overcome the rejections to claim 1 and claim 6 for the reasons as set forth in elements 20(a) and 20(b)(1) but not sufficient to overcome the rejection of claim 6 for the reasons as set forth in element 20(b)(2), see reason(s) below. Thus, the rejections to the claims 1 and its dependent claim except claim 6 are now withdrawn. The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 12/15/2020 is maintained in the present office action.
Regarding to the rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, it is noted that applicant has not amended the claim 6 or provided any arguments to overcome the rejection of claim 6 for the reasons as set forth in the element 20(b)(2) of the mentioned office action.
F) Regarding to the rejection of claims 1-5 and 18 under 35 U.S.C. 103 as being unpatentable over Gerlach (US Patent No. 7,872,747), and the rejection of claims 7-8 under 35 U.S.C. 103 as being unpatentable over Gerlach in view of Jorlov (US Patent No. 5,189,555), as set forth in the office action of 12/15/2020, applicant’s arguments provided in the mentioned amendment, pages 14-19, have been fully considered and are sufficient to overcome the rejections to the claims. Thus, the rejections to the claims are now withdrawn.
Election/Restrictions
5.	Claims 1 is allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 8/27/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/27/2020 is now withdrawn.  Claims 9-17 and 19-20, directed to Invention II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Drawings
6.         The one replacement sheet contains corrected figure 3 was received on 6/2/2021. As a result of the changes to the drawings, the application now contains a total of two sheets of figures 1-3 which includes one sheet of figures 1-2 as filed on 3/5/19, and one replacement sheet contained figure 3 as filed on 6/2/2021.  The mentioned two sheets of figures 1-3 are now approved by the examiner.
Specification
7.       The Summary is objected to because it contains numerous details of the invention. Applicant need to provide a brief technical description of the invention in the Summary and move other detailed description of the invention to the section of “DESCRIPTION OF EMBODIMENTS”. Appropriate correction is required.
Claim Objections
8.       Claims 10 and 19 are objected to because of the following informalities.  Appropriate correction is required.
a) In each of claims 9 and 10, the terms thereof “separate damping means” (line 1 of each claim) and the terms thereof “separate (concave/convex support) section(s)” (lines 2-3 of claim 10) has a grammatical error. Should the term “separate” be changed to --separated--. See amendments to claims 1-3, 6 and 18 as provided in the amendment of /2021.

b1) In each of claims 9-11, 13-17 and 19-20: changed the status indicator of each claims from “(Withdrawn)” to --(Previously Presented)--, and
b2) In claim 12: changed the status indicator of the claim from “(Withdrawn)” to –(Original)--.
Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Claim Rejections - 35 USC § 112
11.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.       Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the following reasons.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the claim recites each of the limitations thereof “the number” (line 2), “the section” (line 4), and “the center point” (lines 4-5) in the feature thereof “wherein portions of the inner tube … the center point” (lines 1-5). There is insufficient antecedent basis for each limitation in the claim.
Allowable Subject Matter
13.	Claims 1-5, 7-9, 11-18 and 20 are allowed. It is noted that each of claims 10 and 19 is objected to, but would be allowable, if rewritten to overcome the objections to the claim as set forth in the present office action.

The following is a statement of reasons for the indication of allowable subject matter:  
15.	The reflex sight as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the US Patent No. 7,872,747, by the limitations relate to the structure of the mechanism for supporting and pivoting an inner tube with an outer tube as recited in the features thereof “the outer tube terminates … the outer tube” (claim 1, lines 11-18). Such a structure is not disclosed in the prior art.
Conclusion
16.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

18.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/             Primary Examiner, Art Unit 2872